
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 889
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2009
			Mr. Davis of
			 Tennessee submitted the following resolution; which was referred to
			 the Committee on
			 Agriculture
		
		RESOLUTION
		Congratulating the National Association of
		  Farm Service Agency County Office Employees (NASCOE) on its 50th anniversary
		  and its role in support of American agriculture.
	
	
		Whereas the National Association of Farm Service Agency
			 County Office Employees (NASCOE) was founded in 1959 by a group of county
			 office employees who sought to render better service to American agriculture by
			 having a national medium of exchange of ideas and information, and to
			 facilitate closer cooperation in working toward solution of mutual
			 problems;
		Whereas NASCOE has been recognized as the exclusive
			 organization to represent full-time county office employees in negotiations
			 with management on terms of employment and working conditions;
		Whereas NASCOE’s objective is to assure a successful
			 implementation of Farm Service Agency (FSA) programs;
		Whereas NASCOE members, in addition to the implementation
			 of farm and conservation programs, carry out Federal agricultural disaster
			 assistance programs in times of need;
		Whereas members of Congress representing a rural district
			 or State recognize the value of the local Farm Service Agency office to farmers
			 and ranchers;
		Whereas NASCOE continues to represent the county office
			 employees of the new FSA;
		Whereas NASCOE strives to assist in obtaining FSA’s
			 objectives, cooperate with common interest groups and organizations to conserve
			 and improve our Nation’s natural resources, to secure equitable salaries,
			 working conditions, and retirement provisions for all county office employees,
			 and to promote professionalism;
		Whereas NASCOE seeks to assure FSA programs are
			 implemented in a timely manner for farmers and ranchers in the United States;
			 and
		Whereas FSA county office employees are in place to serve
			 farmers and ranchers and administer Department of Agriculture programs at the
			 local level: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates the National Association of
			 Farm Service Agency County Office Employees (NASCOE) on its 50th
			 anniversary;
			(2)thanks NASCOE
			 members for their public service to rural America; and
			(3)commends NASCOE members for implementing
			 Farm Service Agency programs to assure that Americans are able to satisfy their
			 food and fiber needs.
			
